Order filed February 27, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-01048-CR
                                   ____________

            ALEX PEREZ AKA ALEJANDRO PEREZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                            Harris County, Texas
                      Trial Court Cause No. 773315-A


                                    ORDER

      This is an appeal from the denial of appellant’s application for writ of habeas
corpus pursuant to article 11.072 of the Texas Code of Criminal Procedure.
Appellant is represented by retained counsel, Natalie L. Schultz. Appellant’s brief
was originally due December 16, 2013. We granted counsel two extensions of time
to file appellant’s brief until February 18, 2014. When we granted the second
extension, we noted that no further extensions would be granted absent exceptional
                                         1
circumstances. No brief was filed. On February 20, 2014, counsel filed a further
request for an extension of time to file appellant’s brief until March 20, 2014. We
grant the request, but issue the following order.

      We order appellant’s counsel, Natalie L. Schultz, to file a brief in this
appeal with the clerk of this court on or before March 20, 2104. If counsel does
not timely file the brief as ordered, the court may consider the appeal without the
benefit of briefs. See Tex. R. App. P. 31.1.



                                   PER CURIAM




                                          2